Title: To James Madison from Elisha Hyde, 24 August 1802 (Abstract)
From: Hyde, Elisha
To: Madison, James


24 August 1802, Norwich. Has received a commission to act as a commissioner of bankruptcy for the district of Connecticut but declines the appointment, “as it will preclude me from a seat in our Legislature which place I have been Honour’d with many years.” Explains that “there are too many who feel very uncandid towards the present Administration of the United States that I may have an opportunity to be more active in favour of the present measures of the General Government is my only reason for declining this Office.”
 

   
   RC (DNA: RG 59, LRD, filed under “Hyde”). 2 pp.; docketed by Jefferson.


